Case 3:18-cr-04683-GPC Document 167 Filed 05/27/20 PageID.1611 Page 1 of 5




 1    Gary S. Lincenberg - SBN 123058               Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                   rkjones@mintz.com
 2    Naeun Rim - SBN 263558                        MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                       GLOVSKY AND POPEO, P.C.
 3    BIRD, MARELLA, BOXER, WOLPERT,                3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                  San Diego, California 92130
 4    RHOW, P.C.                                    Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
 5    Los Angeles, California 90067-2561            Attorney for Mark Manoogian
      Telephone: (310) 201-2100
 6    Facsimile: (310) 201-2110
                                                    Whitney Z. Bernstein - SBN 304917
 7    Attorneys for Petr Pacas                          wbernstein@bmkattorneys.com
                                                    Thomas H. Bienert, Jr. - SBN 135311
 8    David W. Wiechert - SBN 94607                     tbienert@bmkattorneys.com
         dwiechert@aol.com                          James Riddet – SBN 39826
 9    Jessica C. Munk - SBN 238832                      jriddet@bmkattorneys.com
         jessica@wmgattorneys.com                   BIENERT | KATZMAN PC
10    William J. Migler - SBN 318518                903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                   San Clemente, California 92673
11    WIECHERT, MUNK & GOLDSTEIN,                   Telephone: (949) 369-3700
      PC
12    27136 Paseo Espada, Suite B1123               Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
13    Telephone: (949) 361-2822
14    Attorneys for Jacob Bychak
15                              UNITED STATES DISTRICT COURT
16                           SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                      CASE NO. 3:18-cr-04683-GPC
19                     Plaintiff,                 DEFENDANTS’ NOTICE OF
                                                  ERRATA RE: DOC. 164-1
20               vs.
                                                  Date: June 26, 2020
21 JACOB BYCHAK, MARK                             Time: 2:30 p.m.
   MANOOGIAN, MOHAMMED                            Crtrm.:      2D
22 ABDUL QAYYUM, AND PETR
   PACAS,                                         Assigned to Hon. Gonzalo P. Curiel
23
            Defendants.
24
25
26
27
28
     3649483.2                                                          Case No. 3:18-cr-04683-GPC
                                    DEFENDANTS’ NOTICE OF ERRATA
Case 3:18-cr-04683-GPC Document 167 Filed 05/27/20 PageID.1612 Page 2 of 5




 1               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2               PLEASE TAKE NOTICE that Defendants Jacob Bychak, Mark Manoogian,
 3 Mohammed Abdul Qayyum, and Petr Pacas (“Defendants”), through their counsel of
 4 record, hereby provide this notice of errata regarding certain clerical errors in the
 5 Memorandum of Points and Authorities filed in support of Defendants’ Motion to
 6 Dismiss Wire Fraud Counts for Violating the Fifth Amendment Due Process and Sixth
 7 Amendment Fair Notice Protections, filed on May 18, 2020, as Doc. 164-1.
 8               The following lines should be corrected as follows (corrected parts reflected in
 9 underline):
10                Page 13, line 13 (“Dowling (re copyrights)” should state, “Dowling v. United
11                  States, 473 U.S. 207, 229 (1985) (re copyrights)”).
12                Page 15, line 19 (“through contract Network Solutions, Inc.” should state,
13                  “through contractor Network Solutions, Inc.”).
14                Page 16, line 3 (“amended the Communications Act” should state, “which
15                  amended the Communications Act”).
16                Page 17, line 7 (“counsel for ARIN took the position the” should state,
17                  “counsel for ARIN took the position that”).
18                Page 20, line 4 (“the government wrote a letter supporting ARIN’s position”
19                  should state, “the Canadian government wrote a letter supporting ARIN’s
20                  position”).
21                Page 23, line 1 (“On California case held” should state, “One California case
22                  held”).
23                Page 25, line 27 (“factual questions it issue” should state, “factual questions at
24                  issue”).
25               Defendants have concurrently filed a “Corrected Memorandum of Points and
26 Authorities In Support of Motion to Dismiss Wire Fraud Counts for Violating the
27 Fifth Amendment Due Process and Sixth Amendment Fair Notice Protections,” which
28 contains the above corrections and no additional changes.
     3649483.2
                                                      2                        Case No. 3:18-cr-04683-GPC
                                       DEFENDANTS’ NOTICE OF ERRATA
Case 3:18-cr-04683-GPC Document 167 Filed 05/27/20 PageID.1613 Page 3 of 5




 1 DATED: May 27, 2020              Gary S. Lincenberg
                                    Naeun Rim
 2
                                    Bird, Marella, Boxer, Wolpert, Nessim,
 3                                  Drooks, Lincenberg & Rhow, P.C.
 4
 5                                  By:         s/ Naeun Rim
                                                      Naeun Rim
 6                                        Attorneys for Petr Pacas
 7
 8 DATED: May 27, 2020              David W. Wiechert
                                    Jessica C. Munk
 9                                  William J. Migler
                                    Law Office of David W. Wiechert
10
11                                  By:         s/ David W. Wiechert
12                                                    David W. Wiechert
                                          Attorneys for Jacob Bychak
13
14 DATED: May 27, 2020              Randy K. Jones
                                    Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
15                                  P.C.
16
                                    By:         s/ Randy K. Jones
17
                                                      Randy K. Jones
18                                        Attorney for Mark Manoogian
19
     DATED: May 27, 2020            Whitney Z. Bernstein
20                                  Thomas H. Bienert, Jr.
                                    James Riddet
21                                  Bienert, Miller & Katzman, PLC
22
23                                  By:         s/ Whitney Z. Bernstein
                                                      Whitney Z. Bernstein
24                                        Attorneys for Mohammed Abdul Qayyum
25
26
27
28
     3649483.2
                                           3                         Case No. 3:18-cr-04683-GPC
                            DEFENDANTS’ NOTICE OF ERRATA
Case 3:18-cr-04683-GPC Document 167 Filed 05/27/20 PageID.1614 Page 4 of 5




 1                             CERTIFICATE OF AUTHORIZATION
                               TO SIGN ELECTRONIC SIGNATURE
 2
 3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 4 and Procedures of the United States District Court for the Southern District of
 5 California, I certify that the content of this document is acceptable to counsel for the
 6 Defendants and that I have obtained authorization from Randy K. Jones, David W.
 7 Wiechert, and Whitney Z. Bernstein to affix their electronic signatures to this
 8 document.
 9                                              Respectfully submitted,
10 DATED: May 27, 2020                         Gary S. Lincenberg
                                               Naeun Rim
11                                             Bird, Marella, Boxer, Wolpert, Nessim,
12                                             Drooks, Lincenberg & Rhow, P.C.
13
14
                                               By:         s/ Naeun Rim
15                                                               Naeun Rim
16                                                   Attorneys for Petr Pacas
17
18
19
20
21
22
23
24
25
26
27
28
     3649483.2
                                                      4                         Case No. 3:18-cr-04683-GPC
                                       DEFENDANTS’ NOTICE OF ERRATA
Case 3:18-cr-04683-GPC Document 167 Filed 05/27/20 PageID.1615 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE
 2               Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                           Sabrina L. Feve
 6                                        Assistant U.S. Attorney
 7                                       sabrina.feve@usdoj.gov
 8
 9                                          Melanie K. Pierson
10                                       Assistance U.S. Attorney
11                                     melanie.pierson@usdoj.gov
12
13                                             Respectfully submitted,
14 DATED: May 27, 2020                        Gary S. Lincenberg
                                              Naeun Rim
15
                                              Bird, Marella, Boxer, Wolpert, Nessim,
16                                            Drooks, Lincenberg & Rhow, P.C.
17
18
                                              By:         s/ Naeun Rim
19                                                              Naeun Rim
20                                                  Attorneys for Petr Pacas
21
22
23
24
25
26
27
28
     3649483.2
                                                     5                         Case No. 3:18-cr-04683-GPC
                                      DEFENDANTS’ NOTICE OF ERRATA
